DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
The amendment filed 01/19/2021 makes repeated mention of YAM phase component without clearly defining or providing the structure for this phase component. It is believed applicant intends to refer to Yttrium Aluminum Monoclinic with the formula Y4Al2O9 or Al2Y4O9. Applicant appears to have erroneously used 12 as a subscript on Al instead of 2.
The amendment filed 01/19/2021 indicates changes which refer to language that is not included in the paragraph. For example in the amendment to [0020], “and it becomes possible to further improve the plasma resistance” is not a phrase present in [0020] but it has not been underlined to indicate the language is new.
Appropriate correction is required.
The amendment filed 01/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Amendment to [0011] and [0020] to add a lower limit of 20 ppm to the Al impurities. It is noted that the specification merely recites 50 ppm or less and that other metal impurities are present.
Amendment to [0011] and [0020] to add “and SiO2 components to become 0.3% or less”. It is noted that the specification [0028] recites that “free SiO2 components to become 0.3% or less.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification as originally filed did not include a lower limit on the amount of Al impurities to be 20 ppm or less. It is respectfully noted that a lower limit of 20 is provided for all metal impurities, of which aluminum is one. There is no support for 
Additionally, the instant specification as originally filed does not support that the SiO2 components become 0.3% or less. The instant specification as originally filed supports the “free SiO2 components to become 0.3% or less” [0028]. It is noted that in the art of SiC, distinctions are made between “free” and “total” SiO2 such that removal of the word in the claim imparts a different meaning to the claim that is not supported by the instant specification as filed. For purpose of compact prosecution on the merits, the instant application will be examined as if the limitation is supported. This is not an indication that such support exists.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is unclear because the claim recites “containing metal impurities in an amount… and an Al impurities in an amount of 50 ppm or less”. It is unclear if this is modifying the sintered body or the alpha structure SiC. Consistent with the instant specification, the claim is being interpreted as referring to the alpha structure SiC. Further, it is unclear if “an oxide-based or non-oxide-based sintering aid” is (i) a part of the silicon carbide member, such that the silicon carbide member consists of a sintered body and a sintering aid or if it is (ii) a structure of the sintered body such that the silicon carbide member consists of a sintered body and the sintered body includes an alpha structure silicon carbide and a sintering aid. For purpose of examination on the merits and consistent with the instant specification, the claim will be interpreted as the sintering aid is a structure of the sintered body (i.e. interpretation (ii)). Applicant is kindly requested to amend the claim to clarify the language of the claim.
Regarding claim 1, the claim includes the acronym YAM in the second to last line of the claim but does not define what the acronym means. This acronym is further unclear because the instant specification does not define the acronym. Applicant is kindly requested to amend the claim to include the full term so that there is no ambiguity in the claim as to what the acronym means. For purpose of examination on the merits, the claim will be interpreted as referring to Yttrium Aluminum Monoclinic phase with the formula Y4Al2O9 or Al2Y4O9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (prev. presented US 5942454) in view of US Patent Application Publication 2016/0207782 of Diwanji et al., hereinafter Diwanji, Easler (prev. presented EP 0771769), and Wotting (prev. presented US 2003/0134737).
Regarding claim 1, Nakayama teaches a silicon carbide member for a plasma apparatus (col 1, ln 1-5) which consists of a sintered body (col 7, ln 30-33) of an alpha structure SiC (col 7, ln 22-26) containing metal impurities of more than 20 to less than 70 ppm (8+7+13 = 28, see col 7, ln 25-30 also see comparative example 1 in Table 1) and Al impurities of 50 ppm or less (7ppm, col 7, ln 25-30, see also comparative example 1 in table 1). Nakayama fails to teach more than 20 ppm Al, fails to teach explicitly less than 0.3 % SiO2, and fails to teach the sintering aid. Regarding the amount of SiO2, Nakayama teaches the alpha SiC is 100% (Table 1, comparative example 1) and teaches that the powder is washed with hydrofluoric containing acid to remove impurities (col 3, ln 16-23). Hydrofluoric acid is a chemical etchant of SiO2, therefore in combination with no teaching of SiO-2 present and a treatment with a chemical capable of removing SiO-2, Nakayama appears to imply the SiO2 becomes less than 0.3%. Further, it would have been obvious to reduce the amount because Nakayama teaches treatment to reduce impurities (col 3, ln 16-23).  Regarding the amount of Al impurities, Nakayama teaches an example with 18 ppm (Table 1, comparative example 1) which is close to 20 ppm and would render obvious inclusion of 20 ppm impurity. Further, Nakayama teaches that during processing the powder may have a higher impurity level that is reduced (col 3, ln 16-23). Additionally, in the same field of endeavor of formation of high purity SiC structures [0022-0023], Diwanji teaches 
Nakayama fails to teach a sintering aid. Addressing the same problem of forming a sintered SiC body (abstract), Easler teaches that the presence of sintering aids results in the formation of liquid phase which initiates densification at lower sintering temperatures (2nd last complete paragraph of page 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nakayama to include the sintering aid of Easler because Easler teaches that the inclusion of a sintering aid allows sintering at a lower temperature and forming a more dense structure.
Regarding the specific sintering aid, addressing the same problem of sintering silicon ceramics including silicon carbide [0002], Wottling teaches that Al2O3 and Y2O3 are suitable sintering aids [0003] and in an amount of 3-15% [0011]. Regarding the relative amounts, it would have been obvious to use a 1:1 ratio because Wottling doesn’t teach a specific ratio but teaches using both. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Nakayama to include the sintering aids in the amount used because Wottling demonstrates they aid in the sintering process to reduce the temperature and improve the process of sintering. Wottling teaches the sintering aids are present in the grain boundary [0002]. Therefore the claimed compound resulting from sintering would be .
Response to Arguments
Applicant's arguments filed 01/19/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Initially, it is noted that applicant’s arguments regarding the amount of SiO2 (reply p17-18) rely on the interpretation that the claim includes a limit of SiO2 for the sintered body. It is noted that the claim has been interpreted as referring to the impurities of the silicon carbide material prior to sintering. If applicant believes there is support for the SiO2 amount in the sintered body to be less than a specific value and that this cannot be obtained with the claimed silicon carbide and sintering aid of the prior art, applicant is kindly requested to amend the claim to clarify that the amount is referring to the combination of the silicon carbide and oxide based sintering aid. Further, applicant’s arguments regarding the distinctions have been considered; however, applicants arguments appear to be relying on chemical reactions that are not clearly disclosed in the instant specification or the prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Further, the combination relies on Wotting to teach the sintering aid. Wotting does not teach that the amount of SiO2 is required or included in an embodiment with SiC. In response to applicant’s argument that Wotting teaches SiO2 inclusion and this would result in different behaviors in the reaction with SiC, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0076835 teaches different processes of forming SiC sintered bodies (see Fig 1 and 32 inter alia).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        

/KEATH T CHEN/Primary Examiner, Art Unit 1716